                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 18-3806 FMO (SSx)                                  Date   May 6, 2019
 Title             Young Hee Park v. 3705 Firestone Blvd, LLC, et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                           None
                Deputy Clerk                    Court Reporter / Recorder               Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                       None Present
 Proceedings:              (In Chambers) Order to Show Cause Re: Imposition of Sanctions

       Pursuant to the Court’s Order of July 25, 2018, the parties were required to file memoranda
of contentions of fact and law; witness lists; the Pretrial Exhibit Stipulation; and joint motions in
limine no later than April 19, 2019; and their proposed Pretrial Conference Order; Joint Jury
Instructions; Disputed Jury Instructions; a joint proposed verdict form; a joint statement of the
case; proposed additional voir dire questions, if desired; and reply memoranda to motions in limine
no later than April 26, 2019. As of the filing date of this Order, none of the documents listed above
have been filed. (See, generally, Dkt.).

        Accordingly, IT IS ORDERED THAT, on May 10, 2019, at 10:00 a.m., counsel and the
parties shall appear in Courtroom 6D to show cause why sanctions should not be imposed for
failure to comply with the Local Rules and the Court’s Order of July 25, 2018. Failure to appear
on the date set forth above may result in the imposition of sanctions including, but not
limited to, the dismissal of the case for lack of prosecution and failure to comply with the
orders of the court, pursuant to Local Rule 41. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R.
Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962); Pagtalunan v. Galaza, 291 F.3d 639, 642
(9th Cir. 2002).




                                                                                  00      :     00
                                                         Initials of Preparer           vdr




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 1
